Citation Nr: 0513007	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  02-11 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than June 15, 2001, 
for the grant of service connection for schizophrenia, 
paranoid type.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from November 1972 to November 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 2001 and February 2002 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) located in Houston, Texas.  The November 
2001 RO decision granted a reopened claim of entitlement to 
service connection for schizophrenia, paranoid type, and 
assigned a 50 percent disability evaluation, effective from 
June 15, 2001.  The veteran timely expressed disagreement 
with the effective date assigned, and he completed an appeal 
of a February 2002 RO decision, which denied an effective 
date earlier than June 15, 2001, for the grant of service 
connection for schizophrenia, paranoid type.  

The veteran's sworn testimony was obtained at a hearing 
conducted by the undersigned Acting Veterans Law Judge 
sitting at the RO in September 2003 (Travel Board hearing), a 
transcript of which is on file.  

In March 2004, a Deputy Vice Chairman of the Board denied the 
veteran's motion for reconsideration of the Board's January 
26, 1990, decision to deny a claim of service connection for 
an acquired psychiatric disorder, to include paranoid 
schizophrenia.  At the same time, the Deputy Vice Chairman 
denied the veteran's request that the January 1990 Board 
decision be vacated.  Notice of the denial of the motion was 
issued to the veteran in March 2004.  


FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
paranoid schizophrenia, received at the RO on May 31, 1988, 
was denied in an August 1988 RO rating decision.  The veteran 
appealed, and the claim was denied in a January 1990 Board 
decision.  

2.  A January 1998 RO decision found that no new and material 
evidence had been submitted to reopen a claim of service 
connection for paranoid schizophrenia, denying the veteran's 
August 26, 1997, petition to reopen, and the veteran did not 
appeal.  

3.  An October 1999 RO decision, upon review of the veteran's 
petition to reopen his claim received at the RO on September 
21, 1999, found that no new and material evidence had been 
received, and the veteran timely expressed disagreement in 
both August 2000 and June 2001.  


CONCLUSION OF LAW

The criteria for an effective date of September 21, 1999, but 
no earlier, for the grant of service connection for 
schizophrenia, paranoid type, have been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.157, 
3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations, among other things, enhanced the 
notice and assistance to be afforded to claimants in 
substantiating their claims. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in August 2003, which was 
after the November 2001 and February 2002 RO decisions from 
which the instant appeal arises.  The claim on appeal was not 
readjudicated thereafter.  Thus, notice was not given under a 
strict interpretation of the requirements set out by the 
Court in Pelegrini.  Nonetheless, the Board finds that for 
the reasons below, such an error, if any, constitutes no more 
than harmless error.  See 38 C.F.R. § 20.1102.  

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670- 
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).  As such, there is some 
uncertainty as to the precise application of the VCAA.  

Current precedent caselaw suggests that VCAA does not apply 
as to the claim adjudicated on the merits herein-the claim 
of entitlement to an effective date earlier than June 15, 
2001, for the grant of service connection for paranoid 
schizophrenia.  That is, VA caselaw holds that where the law, 
as mandated by statute, and not the evidence, is dispositive 
of a particular claim, the VCAA does not apply.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); see also, Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994) (where application of 
the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought).  In the instant case regarding the 
effective date of service connection, both 38 C.F.R.§§ 3.157 
and 3.400 control the outcome of the effective date for the 
grant of service connection, and the action of the Board is 
favorable to the veteran.  Even if the veteran could show 
entitlement arose prior to September 21, 1999, an effective 
date prior to this date is controlled by VA law and 
regulations-not the particular evidentiary posture of the 
appeal.  That is, with all identified and pertinent evidence 
obtained and of record, no additional evidence not previously 
of record, would provide any basis for an earlier effective 
date prior to the date of September 21, 1999 claim.  38 
C.F.R.§ 3.157.  

In the alternative, the Board adds that VCAA has been met 
with regard to the appeal.  Finally, to the extent the new 
law is more favorable to the claimant, and to the extent it 
has not prejudiced him since VA has properly notified and 
assisted him, it would be harmless error for the Board to 
consider compliance with the VCAA if it did not, in fact, 
apply to the effective date of the grant of service 
connection claim which is adjudicated on the merits herein.  

Finally, the Board emphasizes that the August 2003 notice of 
VCAA specifically requested the veteran specifically identify 
the basis of his earlier effective date claim, explaining 
that his prior May 31, 1988 claim was denied in a January 
1990 Board decision which became final.  No reply from the 
veteran is of record, other than his September 2003 Travel 
Board testimony.  The Board again emphasizes that all 
pertinent evidence is that which is already on file.  These 
records are discussed in detail in the following decision.  

Given the above, additional VCAA notice or development would 
serve no useful purpose, and it appears that VA has done 
everything reasonably possible to notify and assist the 
veteran.  Moreover, additional VCAA notice would only serve 
to delay a decision on the appeal with no benefit to the 
veteran-further delay of the appellate review of this claim 
on appeal would serve no useful purpose.  Accordingly, in the 
circumstances of this case, additional VCAA efforts are not 
appropriate, given the narrow issue adjudicated on the merits 
herein.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (emphasis added).  An exception to this 
general rule applies if a claim is received within one year 
from separation from service-then the effective date shall 
be the day following separation from service.  See 38 C.F.R. 
§ 3.400(b)(2) (emphasis added).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits. The benefit sought must be identified.  38 C.F.R. § 
3.155.  

A report of VA examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability which 
may establish entitlement.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of such 
claim.  38 C.F.R. § 3.157(a) and (b)(1).  

The mere presence of medical evidence of a disability does 
not constitute a claim; rather, the veteran must assert a 
claim either expressly or impliedly with VA.  VA is not 
required to conjure up issues not raised by the claimant.  
Brannon v. West, 12 Vet. App. 32, 35 (1998).  

In the present case, the veteran specifically asserts 
entitlement to an effective date of either September 23, 
1976, or May 31, 1988, for the grant of service connection 
for paranoid schizophrenia.  

By way of case history, the Board notes that the veteran's 
first and original claim of service connection for paranoid 
schizophrenia was received at the RO on May 31, 1988.  The 
Board notes, by way of hypothetical argument, that as this 
claim was received more than a year after the veteran's 
November 1976 separation from active duty, the 38 C.F.R. § 
3.400(b)(2) exception to the general effective date rule 
would not apply in this case.  That is, November 20, 1976, or 
the date of his separation from service, would not serve for 
an effective date for a grant of service connection for 
paranoid schizophrenia, since the veteran did not file a 
claim of service connection for this disorder within one year 
of his separation from service.  The argument is hypothetical 
for reasons detailed below.  

The May 31, 1988, date of receipt of the veteran's first 
claim cannot form the basis for an effective date for the 
grant of service connection for paranoid schizophrenia 
because the Board has already ruled on the matter.  That is, 
the veteran appealed an August 1988 RO decision that denied 
his original claim of service connection for paranoid 
schizophrenia received at the RO on May 31, 1988.  The Board 
denied the veteran's claim in a January 1990 decision.  

The veteran did not appeal; the January 1990 Board decision 
became final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 
20.1100, 20.1104.  As noted previously, in March 2004, the 
Board denied the veteran's motion to have the January 1990 
Board decision reconsidered and also denied his request that 
the January 1990 Board decision be vacated.  While a final 
Board decision may be revised or reversed on the grounds of 
clear and unmistakable error, under 38 U.S.C.A. § 7111(a), 
this issue is not on appeal presently.  As a result of the 
finality of the January 1990 Board decision, the May 31, 
1988, claim cannot form the basis of an effective date prior 
to June 15, 2001, for the subsequent grant of service 
connection for paranoid schizophrenia.  

The veteran petitioned to reopen his claim of service 
connection for paranoid schizophrenia on August 26, 1997.  
However, a January 1998 RO decision found that no new and 
material evidence had been submitted to reopen the claim.  
Notice of this decision was issued in March 1998, no reply is 
of record, and the RO decision became final.  38 U.S.C.A. 
§§ 5107(a), 5108, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1103 (2004).  

The Board notes that the veteran next petitioned to reopen 
his claim of service connection for paranoid schizophrenia on 
September 21, 1999, requesting that the RO obtain copies of 
the veteran's service personnel records.  The RO denied the 
petition in an October 1999 decision, finding that no new and 
material evidence had been submitted to reopen.  Notice of 
this decision was issued to the veteran in October 1999.  In 
correspondence received at the RO on August 23, 2000, the 
veteran requested that the RO provide him with copies of both 
his service medical and personnel files.  The RO provided the 
requested information in September 2000.  In a statement 
received at the RO on June 15, 2001, the veteran formally 
requested that his claim of service connection for paranoid 
schizophrenia be reopened based upon a June 2001 VA medical 
opinion statements, as well as a September 23, 1976, service 
medical record of a drug and alcohol technician, apparently 
received by the veteran pursuant to his August 23, 2000, 
records request.  

Considering this matter in light of the reasonable 
doubt/benefit of the doubt doctrine, the Board finds that an 
effective date of September 21, 1999, but no earlier, is 
warranted for the grant of service connection for paranoid 
schizophrenia.  38 U.S.C.A. § 5107(b).  The August 2000 
statement of the veteran essentially expressed timely 
disagreement with the October 1999 RO decision to deny the 
veteran's September 21, 1999, petition to reopen a claim.  
That is, the veteran's August 2000 statement is expressly in 
reply to the notice of the October 1999 denial of his 
petition to reopen a claim of service connection for paranoid 
schizophrenia-the only subject of the October 1999 notice.  
Additionally, it is reasonable to assume that the veteran was 
seeking copies of his service medical and personnel records 
so as to locate the required new and material evidence-
evidence he eventually submitted in June 2001.  

In finding that an effective date of September 21, 1999, is 
warranted for the grant of service connection for paranoid 
schizophrenia, the Board notes that the October 1999 RO 
decision did not become final, since the August 2000 
statement can reasonably be inferred to express essential 
disagreement with the October 1999 RO decision-there was no 
other purpose of August 2000 communication but to find 
evidence to change the denial of the petition to reopen the 
claim.  As noted above, however, September 21, 1999, is the 
earliest effective date for the grant of service connection 
for paranoid schizophrenia, based upon the evidence of 
record, in light of pertinent VA regulations detailed above 
regarding finality of prior decisions.  There is no basis for 
awarding service connection for paranoid schizophrenia prior 
to the veteran's September 21, 1999, claim.  

To summarize, the Board fully understands the veteran's 
contentions, particularly those expressed at his Travel Board 
hearing in September 2003.  However, the Board is bound by VA 
laws and regulations, and in the present case, while the 
Board is able to grant an earlier effective date of September 
21, 1999, there is simply no legal basis for finding any 
effective date prior to September 21, 1999, absent a claim of 
clear and unmistakable error in either a January 1990 Board 
decision, or a January 1998 RO decision.  

ORDER

An effective date of September 21, 1999, but no earlier, for 
the grant of service connection for schizophrenia, paranoid 
type, is granted, subject to the provisions applicable to the 
payment of monetary benefits.  



	                        
____________________________________________
	M.E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


